GRIER, Circuit Justice.
The old fashioned and cumbrous machinery by which these issues of fact have been hitherto managed is entirely useless; and the matter to be tried is only involved by it in a mass of words signifying nothing. Now, especially, since wagers of all sorts, have been discountenanced as illegal by the supreme court of Pennsylvania (Bdgéll v. M’Laughlin, 6 Whart. 176), there is no propriety in the old form; and it may as well be swept away at once, as the relick of a barbarous age. In the present issue, and in all future ones in this court, the matter can be put on the trial list at once, and the jury be sworn to try in the form and in the words set forth in the order of issue. There is no necessity of a declaration or pleading of any sort